In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
CATHERINE A. FERDETTA,    *
                          *                          No. 15-835V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: January 5, 2016
                          *
SECRETARY OF HEALTH       *                          Damages; decision based on proffer;
AND HUMAN SERVICES,       *                          Tdap vaccination; shoulder injury;
                          *                          SIRVA.
              Respondent. *
******************** *

Daniel R. Gage, Gage Fiore, LLC, Lawrenceville, NJ, for Petitioner;
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

       On August 5, 2015, Catherine Ferdetta filed a petition seeking
compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §§ 300aa-1 et seq., alleging that the tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccination caused her to suffer a shoulder injury related to vaccine
administration (“SIRVA”).

       On December 30, 2015, respondent filed a Proffer on Award of
Compensation, to which petitioner agrees. Based upon the record as a whole, the
special master finds the proffer reasonable and that petitioner is entitled to an
award as stated in the Proffer. Pursuant to the attached Proffer the court awards
petitioner:

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        A lump sum payment of $110,000.00, in the form of a check payable to
        petitioner, Catherine Ferdetta. This amount represents compensation
        for all damages that would be available under 42 U.S.C. §300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-835V according to this decision
and the attached proffer.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.